               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 BRADLEY A. WOOTEN,

                      Plaintiff,
                                                      Case No. 20-CV-124-JPS
 v.

 SCOTT HOFTIEZER, WILLIAM B.
 KELLEY, TRACY L. THOMPSON,                                          ORDER
 and BUREAU OF HEALTH
 SERVICES,

                      Defendants.


       On January 27, 2020, Plaintiff filed a prisoner complaint alongside a

motion to pay the filing fee from his release account and a bare-bones

motion for preliminary injunction. (Docket #1, #2, #3). The next day, the

Clerk of Court sent Plaintiff a letter informing him that he must either pay

the $400 filing fee, or submit a six-month certified trust account statement

within 21 days. (Docket #4). Plaintiff submitted another motion to pay the

filing fee from his relief account, (Docket #6), which the Court will deny for

the reasons explained below.

       “A release account is a restricted account maintained by the

Wisconsin Department of Corrections to be used upon the prisoner’s

release from custody upon completion of his sentence.” Wilson v. Anderson,

Case No. 14-C-798, 2014 WL 3671878, at *3 (E.D. Wis. July 23, 2014) (citing

Wis. Admin. Code § DOC 309.466). Given the purpose of the release

account, federal courts do not deem it prudent to focus on that account as

the source of funds to satisfy the full filing fee payment requirements. Smith

v. Huibregtse, 151 F. Supp. 2d 1040, 1042 (E.D. Wis. 2001). As the Seventh

Circuit has instructed, “like any other civil litigant, [a prisoner] must decide
which of [his] legal actions is important enough to fund,” Lindell v.

McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003); thus, if a prisoner concludes

that “the limitations on his funds prevent him from prosecuting [a] case

with the full vigor he wishes to prosecute it, he is free to choose to dismiss

it voluntarily and bring it at a later date.” Williams v. Berge, No. 02-CV-10,

2002 WL 32350026, at *8 (W.D. Wis. Apr. 30, 2002).

       If Plaintiff does not have the $400.00 filing fee on hand, he must

submit a motion to proceed in forma pauperis and a copy of his six-month

certified trust account statement within 21 days of the date of this Order.

The Clerk of Court will determine the appropriate initial partial filing fee.

At that point, Plaintiff may move to pay this initial partial filing fee using

his release account, but he may not pay the entire filing fee using his release

account.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motions to pay the filing fee from

his release account statement (Docket #2, #6) be and the same are hereby

DENIED; and

       IT IS FURTHER ORDERED that Plaintiff either pay the $400.00

filing fee or file a motion to proceed in forma pauperis, and include a six-

month certified copy of his prisoner trust account statement, within twenty-

one (21) days of the date of this Order, or the case will be dismissed without

further notice.

       Dated at Milwaukee, Wisconsin, this 12th day of February, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge


                                 Page 2 of 2
